Case 0:20-cv-62003-RAR Document 1 Entered on FLSD Docket 10/02/2020 Page 1 of 11




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                     Case No. _____________________

  MARIA F. PATINO, and other similarly                          )
  situated individuals,                                         )
                                                                )
                       Plaintiff(s),                            )
  v.                                                            )
                                                                )
  EL BARCON DE LAS AMERICAS                                     )
  PRODUCTIONS, INC., EL BALCON DE                               )
  LAS AMERICAS, INC. AND ALVARO                                 )
  TOBAR, an Individual.                                         )
                                                                )

                      Defendants.                               )
                                                                )




                                            COMPLAINT
                                (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

           Plaintiffs, MARIA F. PATINO (“Plaintiff”) and other similarly situated individuals, sue

  the Defendants, EL BARCON DE LAS AMERICAS PRODUCTIONS, INC., EL BALCON DE

  LAS AMERICAS, INC. AND ALVARO TOBAR, an Individual (collectively the “Defendants”),

  and allege: 1




  1
   Plaintiff will file a Charge of Age Discrimination Retaliation with the EEOC. Further, as soon as the EEOC issues its
  Right to Sue, the Plaintiff expects to move to amend this complaint to include claims of discrimination and retaliation
  under the ADEA and the FCRA.



                                                            4
Case 0:20-cv-62003-RAR Document 1 Entered on FLSD Docket 10/02/2020 Page 2 of 11



                                          JURISDICTION

         1. This is an action to recover money damages for unpaid overtime wages under the Fair

  Labor Standards Act (FLSA) against all Defendants, and an action for interference with rights

  granted under the Family Medical Leave Act (FMLA) against the two Corporate Defendants.

         2. This Court has jurisdiction pursuant to the FLSA, 29 U.S.C. § 201-219 (Section 216 for

  jurisdictional placement). Jurisdiction under the FMLA lies pursuant to 29 U.S.C. § 2601 et seq.

  (the “FMLA”), specifically Section 2617; and under 28 U.S.C §1331.

                                      VENUE AND PARTIES

         3. Plaintiff is a resident of Broward County, Florida, within the jurisdiction of this

  Honorable Court. Plaintiff is a covered employee for purposes of the FLSA and the FMLA.

         4. EL BAlCON DE LAS AMERICAS PRODUCTIONS, INC. and EL BALCON DE LAS

  AMERICAS, INC ( collectively the “Corporate Defendants”, individually “El Balcon Production”

  and “ El Balcon Restaurant” , respectively ) and ALVARO TOBAR (individually the “Individual

  Defendant” or “Tobar” ), are Florida companies , and Florida residents, respectively, having their

  main place of business in Broward County , Florida, where Plaintiff worked for Defendants, and

  at all times material hereto were, and are, engaged in interstate commerce. The Individual

  Defendant, upon information and belief, resides in Broward County, Florida.

         5. The Corporate Defendants are enterprises owned and controlled by the Individual

  Defendant. They are engaged in the restaurant business. The Corporate Defendants are within

  walking distance of each other and are entities engaged in related activities, which perform

  through a unified operation, with common ownership, with a common business purpose, under

  the administration and common control of the Individual Defendant.




                                                  4
Case 0:20-cv-62003-RAR Document 1 Entered on FLSD Docket 10/02/2020 Page 3 of 11



         6. Upon information and belief, the Corporate Defendants share human resources,

  accounting, payroll, managers, and general administration. The Corporate Defendants also share

  employees. For example, Plaintiff worked some days for El Balcon Production, on other days

  she worked for El Balcon Restaurant, and on others part of the day in each. She always punched

  a time clock in El Balcon Restaurant, to perform work at El Balcon Production.

         7. In sum, the Corporate Defendants share common ownership, common management,

  centralize control of labor relations, common offices, and interrelated operations.

         8. Corporate Defendants are an integrated enterprise.

         9. Alternatively, Corporate Defendants share or interchange employees, share managers,

  work in direct interest of one another, and their employees are in the common control of

  Individual Defendant. The Corporate Defendants are a joint employer.

         10. All Defendants are “employers within the meaning of the FLSA and the FMLA.

         11. Plaintiff is an “employee” within the meaning of the FLAS and the FMLA.

         12. All conditions precedent to bringing this action have occurred, been performed or

         excused.

         13. Plaintiff has hired the law offices of the undersigned attorney to represent her in this

  action and is obligated to pay a reasonable attorneys’ fee.

                                  GENERAL FACTUAL ALLEGATIONS

         14. Plaintiff was at all times relevant an employee of the Corporate Defendants working

  as a cook. She worked for the Corporate Defendants for around 21 years before her employment

  was terminated on or about March 8, 2020.

         15. For the last three years prior to her termination of employment around March 8, 2020,

  Plaintiff worked approximately 70 hours a week. She was never paid overtime. For some days




                                                   4
Case 0:20-cv-62003-RAR Document 1 Entered on FLSD Docket 10/02/2020 Page 4 of 11



  of each week she worked at El Balcon Restaurant and was instructed not to punch in a time clock

  during that period of work. On days that she worked for both Corporate Defendants she was

  instructed to punch in only when she was to start work duties at El Balcon Productions. On days

  that she worked solely at el Balcon Productions, she always had to punch in at El Balcon

  Restaurant.

          16. Each week, Plaintiff was paid with two checks, one for her work at El Balcon

  Production, and another for her work at El Balcon Restaurant.

          17. On or about March 8, 2020, Plaintiff spoke to the Individual Defendant and requested

  time off because she was having respiratory problems and coughs. The Defendants were aware

  that Plaintiff had respiratory health issues. The Individual Defendant Informed Plaintiff that he

  was sorry, but he could not employ her if Plaintiff was sick. Since on or bout March 8, 2020,

  Plaintiff’s employment with Corporate Defendants terminated.

                          COUNT I: WAGE AND HOUR VIOLATION BY
                     AGAINST BOTH CORPORATE DEFENDANTS (OVERTIME)

          18. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-17 above

  as if set out in full herein.

          19. This action is brought by Plaintiff and those similarly situated to recover from the

  Corporate Defendants unpaid overtime compensation, as well as an additional amount as

  liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201

  et seq., and specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No

  employer shall employ any of his employees . . . for a work week longer than 40 hours unless such

  employee receives compensation for his employment in excess of the hours above-specified at a

  rate not less than one and a half times the regular rate at which he is employed.”




                                                   4
Case 0:20-cv-62003-RAR Document 1 Entered on FLSD Docket 10/02/2020 Page 5 of 11



         20. Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29 U.S.C.

  § 216(b). The Corporate Defendants are and, at all times pertinent to this Complaint, were engaged

  in interstate commerce. At all times pertinent to this Complaint, the Corporate Defendants operated

  as an organization which sells and/or markets its services and/or goods to customers from

  throughout the United States and also provides its services for goods sold and transported from

  across state lines of other states, and the Corporate Defendants obtain and solicit funds from non-

  Florida sources, accept funds from non-Florida sources, use telephonic transmissions going over

  state lines to do their business, transmits funds outside the State of Florida, and otherwise regularly

  engages in interstate commerce, particularly with respect to their employees. Upon information

  and belief, the annual gross revenue of the Corporate Defendants was at all times material hereto

  in excess of $500,000 per annum, and/or Plaintiff and those similarly situated, by virtue of working

  in interstate commerce, otherwise satisfy the Act’s requirements.

         21. By reason of the foregoing, the Corporate Defendants are and were, during all times

  hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

  commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff

  and those similarly situated were and/or are engaged in interstate commerce for the Corporate

  Defendants. The Corporate Defendants’ business activities involve those to which the Act applies.

  The Corporate Defendants are a restaurant, and production facility that prepares food for the

  restaurant, and six other restaurants owned by the Individual Defendant. Through their business

  activities they affect interstate commerce. The Plaintiff’s work for the Corporate Defendants

  likewise affects interstate commerce.

         22. While employed by the Corporate Defendants, Plaintiff worked approximately an

  average of 70 hours per week without being compensated at the rate of not less than one- and one-


                                                    4
Case 0:20-cv-62003-RAR Document 1 Entered on FLSD Docket 10/02/2020 Page 6 of 11



  half times the regular rate at which she was employed. Plaintiff was employed as a Cook

  performing the same or similar duties as that of those other similarly situated cooks whom Plaintiff

  observed working in excess of 40 hours per week without overtime compensation.

            23. Plaintiff worked for the Corporate Defendants from approximately 21 years until her

  employment was terminated around March 8, 2020. In total, Plaintiff worked approximately 156

  compensable weeks under the Act, if we count 3 years preceding the date of the filing of the instant

  action.

            24. The Corporate Defendants paid Plaintiff, almost invariably, $192.60 a week

  irrespective of the hours that she worked at El Balcon Restaurant and varied amounts a week for

  the hours that she worked at El Balcon Production. Plaintiff believes that she was to be paid

  $12.50/hr to $13.50/hr.

            25. The Corporate Defendants did not properly compensate Plaintiff for hours that Plaintiff

  worked in excess of 40 per week.

            26. Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

  and/or from 3 (three) years preceding the date of the filing of this Complaint.

            27. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

  time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

  follows:

                   a. Actual Damages: $ 62, 370.00.
                       Calculation: $13.5 (hourly pay) x .5 (overtime rate) x 30 (approximate number
                   of overtime hours) x 154 (compensable weeks) = $31,185.00
                   b. Liquidated Damages: $31, 185.00

                   c. Total Damages: $62, 370.00 plus reasonable attorneys’ fees and costs of suit.


                                                     4
Case 0:20-cv-62003-RAR Document 1 Entered on FLSD Docket 10/02/2020 Page 7 of 11



         28. At all times material hereto, the Corporate Defendant failed to comply with Title 29

  U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly

  situated performed services and worked in excess of the maximum hours provided by the Act but

  no provision was made by the Corporate Defendant to properly pay them at the rate of time and

  one half for all hours worked in excess of forty hours (40) per workweek as provided in the Act.

  The additional persons who may become Plaintiffs in this action are weekly-paid employees and/or

  former employees of the Corporate Defendants who are and who were subject to the unlawful

  payroll practices and procedures of the Corporate Defendants and were not paid time and one half

  of their regular rate of pay for all overtime hours worked in excess of forty.

         29. The Corporate Defendants knew and/or showed reckless disregard for the provisions

  of the Act concerning the payment of overtime wages and remains owing Plaintiff and those

  similarly situated these overtime wages since the commencement of Plaintiff’s and those similarly

  situated employees’ employment with the Corporate Defendants as set forth above, and Plaintiff

  and those similarly situated are entitled to recover double damages.

         30. The Corporate Defendants willfully and intentionally refused to pay Plaintiff overtime

  wages as required by the laws of the United States as set forth above and remains owing Plaintiff

  these overtime wages as set forth above.

         31. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

  action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and other similarly situated and against the Corporate



                                                   4
Case 0:20-cv-62003-RAR Document 1 Entered on FLSD Docket 10/02/2020 Page 8 of 11



              Defendants on the basis of the Corporate Defendants’ willful violations of the Fair

              Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

          B. Award Plaintiff actual damages in the amount shown to be due for overtime

              compensation for hours worked in excess of forty weekly: and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just.

                                            JURY DEMAND

          Plaintiff and those similarly situated demand trial by jury of all issues so triable as of right.

                             COUNT II: WAGE AND HOUR VIOLATION BY

                      INDIVIDUAL DEFENDANT ALVARO TOBAR (OVERTIME)

          32. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-17 above

  as if set out in full herein.

          33. At the times mentioned, TOBAR is and was a manager and owner of the Corporate

  Defendants. TOBAR was an employer of Plaintiff and others similarly situated within the meaning

  of Section 3(d) of the Act [29 U.S.C. § 203(d)], in that this Defendant acted directly or indirectly

  in the interests of the Corporate Defendants in relation to the employees of the Corporate

  Defendants, including Plaintiff and others similarly situated. TOBAR had operational control of

  the Corporate Defendants, was involved in the day-to-day functions of the Corporate Defendants,

  set wages, hours, and terms of conditions of employment for Plaintiff and other employees, and is

  jointly and severally liable for Plaintiff’s damages.




                                                     4
Case 0:20-cv-62003-RAR Document 1 Entered on FLSD Docket 10/02/2020 Page 9 of 11



         34. TOBAR is and was, at all times relevant, a person in control of the Corporate

  Defendants’ financial affairs and can cause the Corporate Defendants to compensate (or not to

  compensate) its employees in accordance with the Act.

         35. TOBAR         willfully and intentionally caused Plaintiff not to receive overtime

  compensation as required by the laws of the United States as set forth above and remains owing

  Plaintiff these overtime wages for three (3) years prior to the filing of this action.

         36. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

  action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and other similarly situated and against TOBAR on the

             basis of the Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C.

             § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

             overtime compensation for hours worked in excess of forty weekly: and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just.

                                            JURY DEMAND

         Plaintiff and those similarly situated demand trial by jury of all issues so triable as of right.




                                                     4
Case 0:20-cv-62003-RAR Document 1 Entered on FLSD Docket 10/02/2020 Page 10 of 11



  COUNT III: INTERFERENCE WITH FMLA RIGHTS (CORPOTATE DEFENDANTS)

         37. Plaintiff repeats and re-alleges paragraphs 1-17 as if fully stated herein.

         38. Plaintiff was an “eligible employee” and entitled to leave under the FMLA.

         39. At all times material herein, Corporate Defendants were “employers” as defined

  in the FMLA.

         40. At all times material, Plaintiff gave proper notice to Corporate Defendants by

  informing Corporate Defendants of her medical condition.

             41. Plaintiff provided enough information for Corporate Defendants to know that her

  leave may be covered by the FMLA. In fact, TOBAR once visited Plaintiff at a medical

  facility where she had been previously hospitalized because of her respiratory health

  condition.

         42. At all times material hereto, Plaintiff communicated with Corporate Defendants

  regarding her medical condition.

         43. Corporate Defendants had previous knowledge of Plaintiff’s medical condition

  and the reason for Plaintiff’s absence from work on or about March 8, 2020.

         44. Despite its knowledge, Corporate Defendants failed to notify Plaintiff of her

  eligibility status and rights under the FMLA and failed to notify Plaintiff whether her request

  leave was or could be designated as FMLA leave.

         45. Instead of informing Plaintiff of her rights, Defendant terminated Plaintiff.

         46. Defendant interfered with Plaintiff’s rights to take leave under the FMLA and

  denied her the benefits to which she was entitled.

         WHEREFORE, Plaintiff demands judgment against Corporate Defendants, as

  follows:




                                                   4
Case 0:20-cv-62003-RAR Document 1 Entered on FLSD Docket 10/02/2020 Page 11 of 11



         A. Enter judgment in Plaintiff’s favor and against Corporate Defendants for its

  violations of the FMLA.

         B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

  benefits, future pecuniary loss, lost future earnings capacity.

         C. Award Plaintiff liquidated damages based on Corporate Defendants’ conduct.

         D. Award Plaintiff prejudgment interest on her damages award.

         E. Award Plaintiff reasonable costs and attorney’s fees.

         F. Award Plaintiff any further relief pursuant to the FMLA; and,

         G. Grant Plaintiff such other and further relief as this Court deems equitable and just.

                                    DEMAND FOR JURY TRIAL

  Plaintiff demands trial by jury on all issues so triable.

  Respectfully submitted,


  LAW OFFICES OF
  ANDRES RIVERA-ORTIZ, P.A.
  3350 SW 148 Avenue, Suite 110
  Miramar, Florida 33027
  Tel. 305-643-2255
  Email: riveraortizpa@gmail.com
  Attorneys for Plaintiff


  BY: s/Andres Rivera-Ortiz
         FBN: 373478




                                                     4
